Title: From George Washington to David Waterbury, 13 June 1781
From: Washington, George
To: Waterbury, David


                        
                            Sir
                            Head Quarters New Windsor June 13th 1781
                        
                        Major General Howe has transmitted to me your Letter of the 11th Inst. Should it be confirmed, that the Enemy
                            are meditating an Enterprize for the purposes you suppose, I would recommend that the Cattle contiguous to the lines
                            & Boats at Stamford should be removed in such a Manner as to disappoint them of their Objects as far as possible.
                            In the Meantime I have ordered Col. Scammell, with his Detachment to move towards you, to support your Corps, and annoy
                            the enemy as circumstances may require—If it is probable, the Enemy will move in force from Kingsbridge, it would be well
                            to form a junction between Your Troop’s & Col. Scammell’s Detachment, or in any case to keep up a constant
                            communication with him.
                        As the whole Army will probably take the field in a few days; I have to request that you will hold the Troops
                            under your Command in the most perfect readiness for a Movement; and that you will without delay Make an accurate Return
                            to me of the strength of the State Regiments, & also of number of Watermen, Horse & Artillery attached to your
                            Command, or raised by Government for the defence of the State, specifying at what places they are stationed, that I may
                            know with precision the force which may actually be depended upon. I am Sir Your Most Obedt Hble Servt.

                    